

	

		III

		109th CONGRESS

		1st Session

		S. RES. 235

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Lott (for himself,

			 Mr. Dodd, Mr.

			 Cochran, Ms. Landrieu,

			 Mr. Vitter, Mr.

			 Shelby, Mr. Sessions,

			 Mr. Frist, Mr.

			 Reid, Mr. Domenici,

			 Mr. Allard, Mr.

			 Kohl, Mr. Kyl,

			 Mr. Akaka, Mr.

			 Gregg, Mr. Kennedy,

			 Mr. Alexander, Mr. Martinez, Ms.

			 Murkowski, Ms. Collins,

			 Mr. Enzi, Mr.

			 Thomas, Mr. Chambliss,

			 Mr. Carper, Mr.

			 Dorgan, Mr. Lautenberg,

			 Mr. Corzine, Mr. Reed, Mr.

			 Lieberman, Mr. DeWine,

			 Mrs. Hutchison, Mr. Dayton, Mr.

			 Jeffords, Mr. Thune,

			 Mr. Allen, Mr.

			 DeMint, Mr. Coburn,

			 Mr. Burr, Ms.

			 Stabenow, Mr. Pryor,

			 Mr. Bingaman, Mr. Hagel, Mr.

			 Santorum, Mr. Salazar,

			 Mr. Stevens, Mr. Roberts, Mr.

			 Talent, Mr. Kerry,

			 Mrs. Lincoln, Mr. Harkin, Mr.

			 Coleman, Mrs. Dole, and

			 Ms. Cantwell) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To permit the solicitation of donations in

		  Senate buildings for the relief of victims of Hurricane

		  Katrina.

	

	

		1.Solicitation for Hurricane

			 Katrina reliefNotwithstanding

			 any other provision of the rules or regulations of the Senate—

			(1)a Senator or employee of the Senate may

			 solicit another Senator or employee of the Senate within Senate buildings for

			 nonmonetary donations for the relief of victims of Hurricane Katrina;

			 and

			(2)a Senator or employee of the Senate may

			 work with a nonprofit organization with respect to the delivery of donations

			 described in paragraph (1).

			

